The Chancellor.
The notice of the motion under consideration is of an application to strike out the answer. No grounds or reasons are stated. The objections made to the answer in the brief of the complainant’s solicitor are such as under the practice previous to the promulgation of the two hundred and fifteenth rule of this court, could only have been made by filing exceptions. That rule provides that any objection to any bill or any answer or special replication, or any part thereof, may be made and adju*136cheated upon, on motion, without the filing of a demurrer or exceptions, but that the notice of such motion must state the particular ground or grounds of objection. As before stated, the notice in this cas'e states no ground whatever. An answer duly-filed will not be struck from the files, on motion, if any part of it is entitled to be regarded as an answer to any part of the bill. Here the answer assumes to be an answer to the whole of the bill, and it is entitled to be so regarded. The complainant objects that it is inconsistent with itself in some of its statements, and contains irrelevant matter. Under the old practice, those objections could not have been heard on a motion to strike the answer from the files. They cannot be heard under the present practice upon such a notice as was given in this case. The motion will therefore be denied, with costs.